DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Claims 9 and 19 should read “if the density is below a minimum threshold density” in the second line of the claims
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, and 15- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a slice” in line 19 however it is unclear if this is a part of “a set of one or more slices” or if this is a different slice. It will be interpreted to mean any slice.
Also, regarding the “slice” and “slices”, it is generally unclear what the slices are. The claim describes them as being a position for connecting the support structure to the part but it is not clear if the slice is on the part, on the support structure, or somewhere in between. This is interpreted as being any slice of any 3D printed structure or 3D model including support structures. 
Claim 1 recites “adjusted to not exceed a maximum or minimum density” but it is unclear what exceeding a minimum density means. Typically, a minimum density would require at least meeting that density. This is interpreted to mean either not exceeding a maximum density or to at least meet a minimum density.
Claim 1 recites “a support structure” multiple times throughout the claim but the claim is generally unclear regarding what the support structure is and when it is formed. In lines 2-3 “a support structure” is claimed but line 24 “a support structure” is claimed again. Line 23 describes connecting the support structure to the part by producing a support structure. It is not clear if these are the same or a different structure. It is further unclear if the support structure previously exists and the claim seeks to connect the preexisting support structure to the part or if a new one is being printed. 
Claim 5 recites “a density” but it is not clear if this is the same or a different density than recited previously in claim 1. This will be interpreted to mean any density.
Claim 6 recites “a given slice” but it is not clear if this is a slice from the “set of one or more slices” recited in claim 1 or a new slice. It will be interpreted to mean any slice.
Claims 6, 7, and 9 all refer to “each iteration of the determination of the set of support lines” however it is not clear that there was an iteration performed when determining the set of support lines. Claim 1 describes an iteration to determine the slices but does not describe that the slices are a part of the support lines and also does not further describe that the support lines are determined within that iteration. This will be interpreted to refer to any process or iteration in which a support line is determined. 
Claim 8 recites “a threshold maximum density” but it is unclear if this refers to “a maximum threshold density value” previously recited in claim 7 or a different threshold. This will be interpreted to mean either the same or a different value as the threshold in claim 7.
Claim 8 recites “a set of one or more reference points” but it is unclear if this refers to the same “a set of reference points” as recited in claim 1 or a different set. It will be interpreted to mean any set of reference points. 
Claim 9 recites the limitation "the adjacent points".  There is insufficient antecedent basis for this limitation in the claim. There are no adjacent points recited previously and it is not clear if these are referring to adjacent points on a singular support line or adjacent points on two different support lines. This will be interpreted to mean any adjacent points on any support lines. 
Claim 10 recites “a minimum threshold density” but it is not clear if this is the same or a different minimum threshold density as recited in claim 9. 
Claim 11 recites the limitation “a slice” in line 19 however it is unclear if this is a part of “a set of one or more slices” or if this is a different slice. It will be interpreted to mean any slice.
Also, regarding the “slice” and “slices”, it is generally unclear what the slices are. The claim describes them as being a position for connecting the support structure to the part but it is not clear if the slice is on the part, on the support structure, or somewhere in between. This is interpreted as being any slice of any 3D printed structure or 3D model including support structures. 
Claim 11 recites “adjusted to not exceed a maximum or minimum density” but it is unclear what exceeding a minimum density means. Typically, a minimum density would require at least meeting that density. This is interpreted to mean either not exceeding a maximum density or to at least meet a minimum density.
Claim 11 recites “a support structure” multiple times throughout the claim but the claim is generally unclear regarding what the support structure is and when it is formed. In lines 2-3 “a support structure” is claimed but line 24 “a support structure” is claimed again. Line 23 describes connecting the support structure to the part by producing a support structure. It is not clear if these are the same or a different structure. It is further unclear if the support structure previously exists and the claim seeks to connect the preexisting support structure to the part or if a new one is being printed. 
Claim 15 recites “a density” but it is not clear if this is the same or a different density than recited previously in claim 11. This will be interpreted to mean any density.
Claim 16 recites “a given slice” but it is not clear if this is a slice from the “set of one or more slices” recited in claim 11 or a new slice. It will be interpreted to mean any slice.
Claims 16, 17, and 19 all refer to “each iteration of the determination of the set of support lines” however it is not clear that there was an iteration performed when determining the set of support lines. Claim 11 describes an iteration to determine the slices but does not describe that the slices are a part of the support lines and also does not further describe that the support lines are determined within that iteration. This will be interpreted to refer to any process or iteration in which a support line is determined.
Claim 18 recites “a threshold maximum density” but it is unclear if this refers to “a maximum threshold density value” previously recited in claim 17 or a different threshold. This will be interpreted to mean either the same or a different value as the threshold in claim 17.
Claim 18 recites “a set of one or more reference points” but it is unclear if this refers to the same “a set of reference points” as recited in claim 11 or a different set. It will be interpreted to mean any set of reference points. 
Claim 19 recites the limitation "the adjacent points".  There is insufficient antecedent basis for this limitation in the claim. There are no adjacent points recited previously and it is not clear if these are referring to adjacent points on a singular support line or adjacent points on two different support lines. This will be interpreted to mean any adjacent points on any support lines. 
Claim 20 recites “a minimum threshold density” but it is not clear if this is the same or a different minimum threshold density as recited in claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2017/0225397,  US equivalent of EP 3203443 made of record on the IDS dated 4/29/2022) modified by Lefebvre (US 2018/0162058).
Regarding claim 1, A system comprising: an additive manufacturing component having tools for manufacturing parts and a support structure associated with a part being manufactured; (Ho [0025]-[0026] describe a 3D printer that has parts such as a nozzle for printing a part and support structures) a computing device in communication with the additive manufacturing component, wherein the computing device having a processor and an addressable memory, (Ho [0045] – [0046] describe a system connected to the 3D printer with a computer, processor, and storage device) is configured to: identify a region to support on the part being manufactured; (Ho [0051] describes retrieving slices of a 3D model ) determine a set of one or more slices via an iterative process, (Ho Figure 5 describes slicing and shows the iterations in a flowchart) the set of one or more slices defined by a position for a connecting line between the support structure and the region to support on the part, (Ho [0056] describes adding a support structure onto a slice of the part when the slope, i.e., connecting line, between the slices reaches a particular value) wherein each slice of the set of one or more slices comprises a set of reference points (Ho Figure 14 shows reference points on each slice being used to determine overlap the reference points being the end point of a lower slice and the end point of the next slice) determine a set of support lines based on the determined set of one or more slices, wherein the set of support lines are along a maximum three- dimensional slope of the support structure between two reference points of two distinct slices; (Ho [0055]-[0056] describes adding a support structure when the slope between the slices is less than a minimum ratio, a slope necessarily occurs between two points, Figure 14 also shows the support structures extend from an end point on one object slice to the end of the other object slice, see support 80 extends from the end point of slice 700 to the end point of slice 702) and transmit instructions to the additive manufacturing component to add a slice on to the support structure based on the determined set of support lines and associated density; (Ho [0057] describes ending the process and printing the slices) and wherein the additive manufacturing component is configured to execute a series of instructions to connect the support structure to the region to support via the determined set of support lines thereby producing a support structure (Ho [0057] describes ending the process and printing the slices) that is not rigid above a threshold and prone to deformation (Ho [0005] describes material is squeezed when heated above the melting temperature.)
Ho does not meet the claimed, determine a density associated with the determined set of support lines wherein the density is the distance between each support line and is adjusted to not exceed a maximum or minimum density.
Analogous in the field of determining support structures, Lefebvre meets the claimed, determine a density associated with the determined set of support lines wherein the density is the distance between each support line and is adjusted to not exceed a maximum or minimum density (Lefebvre [0021] and [0088]-[0089] describe the distance between the determined points is compared to a threshold distance. If the distance is greater than a threshold, the point needs to be supported and a structure is added.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the support structures of Ho with the process of determining the distance as described in Lefebvre in order to form the set of points needed to support the object during printing, see Lefebvre [0090]-[0091].
Regarding claim 2, Ho does not meet the claimed, The system of claim 1 wherein the set of support lines are further determined by calculating a maximum gradient vector for each support line of the set of support lines.
Lefebvre meets the claimed, The system of claim 1 wherein the set of support lines are further determined by calculating a maximum gradient vector for each support line of the set of support lines (Lefebvre [0060] describes a connector 16 of the support structure 10 cannot exceed a maximum angle of inclination.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Ho with the angle determination described in Lefebvre in order to avoid low mechanical strength and difficulty during printing, see Lefebvre [0060].
Regarding claim 3, Ho does not explicitly meet the claimed, The system of claim 1 wherein region to support is defined by an angle that the surface of the region to support subtends relative to the (negative) z direction, however it is inherent that a 3D part has a surface which has an angle relative to the negative z direction. 
Regarding claim 4,  Ho meets the claimed, 5Regarding claim 4, dddThe system of claim 1 wherein the support structure provides additional structural support to the region to support of the part being manufactured (Ho [0056] describes the support structure is added to support the object being printed.)
Regarding claim 5, Lefebvre further meets the claimed, The system of claim 1 wherein at each iteration of the determination of the set of support lines, a density of each support line of the set of support lines is calculated (Lefebvre [0021] and [0088]-[0089] describe the distance between the determined points is compared to a threshold distance. If the distance is greater than a threshold, the point needs to be supported.)
Regarding claim 6, Lefebvre meets the claimed, The system of claim 5 wherein at each iteration of the determination of the set of support lines, along each support line, the distance between each line and nearest neighbor line of the support line is calculated along a given slice (Lefebvre [0021] and [0088]-[0089] describe the distance between the determined points is compared to a threshold distance. If the distance is greater than a threshold, the point needs to be supported.)
Regarding claim 7, Ho meets the claimed, 15The system of claim 6 wherein at each iteration of the determination of the set of support lines, support lines are interrupted or terminated to prevent the density from exceeding a maximum threshold density value (Ho [0114] and [0118] describe removing or combining adjacent supports when the overlapping ratio between the slices exceeds ½ .)
Regarding claim 8, Ho meets the claimed, The system of claim 7 wherein each slice comprises at least one reference point 20and a set of one or more reference points is removed in order to terminate a support line and decrease the density below a threshold maximum density (Ho [0118] describes supports 84 and 86 were combined which removed the reference points at the end of slices 710, 712, and 714, see Figure 15.)
Regarding claim 9, Ho meets the claimed, The system of claim 6 the distance 25between the adjacent points is divided in half and a new point is put at that midpoint between the support lines (Ho [0056] describes adding a support structure in when the required overlapping ratio is below the minimum, Figure 14 shows that support 80 is added in halfway between one end point of object slice 700 and the opposite end of object slice 702.) 
Ho describes adding new structures but does not describe this is the result of a density determination and does not meet the claimed, at each iteration of the determination of the set of support lines the density is below a minimum threshold density,
Lefebvre meets the claimed, at each iteration of the determination of the set of support lines, the density is below a minimum threshold density, (Lefebvre [0021] and [0088]-[0089] describe the distance between the determined points is compared to a threshold distance.)
It would have been obvious to a person of ordinary skill in the art to combine the process of adding additional support structures midway between points as described in Ho with the density determination as described in Lefebvre in order to ensure the structure is supported during printing, see Lefebvre [0091].
Regarding claim 10, Ho meets the claimed, The system of claim 9 wherein each slice comprises at least one reference point and a set of one or more reference points are added to a slice to increase the 30density above a minimum threshold density (Ho Figure 14 also shows the support structures extend from an end point on one object slice to the end of the other object slice where the end points are reference points, when a slice is added it would have the reference points also.)
Regarding claim 11, Ho meets the claimed, A method comprising: identifying, by a computing device in communication with an additive manufacturing component, wherein the computing device having a processor and an addressable memory, (Ho [0045] – [0046] describe a system connected to the 3D printer with a computer, processor, and storage device)   a region to support on the part 5being manufactured; (Ho [0051] describes retrieving slices of a 3D model ) determining, by the computing device, a set of one or more slices via an iterative process, (Ho Figure 5 describes slicing and shows the iterations in a flowchart) the set of one or more slices defined by a position for a connecting line between the support structure and the region to support on the part, (Ho [0056] describes adding a support structure onto a slice of the part when the slope, i.e., connecting line, between the slices reaches a particular value) wherein each slice of the set of one or more slices comprises a set 10of reference points; (Ho Figure 14 shows reference points on each slice being used to determine overlap the reference points being the end point of a lower slice and the end point of the next slice) determining, by the computing device, a set of support lines based on the determined set of one or more slices, wherein the set of support lines are along a maximum three-dimensional slope of the support structure between two reference points of two distinct slices; (Ho [0055]-[0056] describes adding a support structure when the slope between the slices is less than a minimum ratio, a slope necessarily occurs between two points, Figure 14 also shows the support structures extend from an end point on one object slice to the end of the other object slice, see support 80 extends from the end point of slice 700 to the end point of slice 702) 15and transmitting, by the computing device, instructions to the additive 20manufacturing component to add a slice on to the support structure based on the determined set of support lines and associated density; (Ho [0057] describes ending the process and printing the slices)  and executing, by the additive manufacturing component having tools for manufacturing parts and a support structure associated with a part being manufactured, a series of instructions to connect the support structure to 25the region to support via the determined set of support lines thereby producing a support structure (Ho [0057] describes ending the process and printing the slices) that is not rigid above a threshold and prone to deformation (Ho [0005] describes material is squeezed when heated above the melting temperature.)
Ho does not meet the claimed, determining, by the computing device, a density associated with the determined set of support lines wherein the density is the distance between each support line and is adjusted to not exceed a maximum or minimum density.
Analogous in the field of determining support structures, Lefebvre meets the claimed, determining, by the computing device, a density associated with the determined set of support lines wherein the density is the distance between each support line and is adjusted to not exceed a maximum or minimum density (Lefebvre [0021] and [0088]-[0089] describe the distance between the determined points is compared to a threshold distance. If the distance is greater than a threshold, the point needs to be supported and a structure is added.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the support structures of Ho with the process of determining the distance as described in Lefebvre in order to form the set of points needed to support the object during printing, see Lefebvre [0090]-[0091].
Regarding claim 12, Ho does not meet the claimed The method of claim 11 wherein the set of support lines are further determined by 30calculating a maximum gradient vector for each support line of the set of support lines. 
Lefebvre meets the claimed, The method of claim 11 wherein the set of support lines are further determined by calculating a maximum gradient vector for each support line of the set of support lines  (Lefebvre [0060] describes a connector 16 of the support structure 10 cannot exceed a maximum angle of inclination.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Ho with the angle determination described in Lefebvre in order to avoid low mechanical strength and difficulty during printing, see Lefebvre [0060]DPTECH200431=
Regarding claim 13, Ho does not explicitly meet the claimed, The method of claim 11 wherein region to support is defined by an angle that the surface of the region to support subtends relative to the (negative) z direction, however it is inherent that a 3D part has a surface which has an angle relative to the negative z direction.
Regarding claim 14, Ho meets the claimed, The method of claim 11 wherein the support structure provides additional 5structural support to the region to support of the part being manufactured (Ho [0056] describes the support structure is added to support the object being printed.)
Regarding claim 15, Lefebvre meets the claimed,  The method of claim 11 wherein at each iteration of the determination of the set of support lines, a density of each support line of the set of support lines is calculated (Lefebvre [0021] and [0088]-[0089] describe the distance between the determined points is compared to a threshold distance. If the distance is greater than a threshold, the point needs to be supported.)
Regarding claim 16, Lefebvre meets the claimed, 10The method of claim 15 wherein at each iteration of the determination of the set of support lines, along each support line, the distance between each line and nearest neighbor line of the support line is calculated along a given slice (Lefebvre [0021] and [0088]-[0089] describe the distance between the determined points is compared to a threshold distance. If the distance is greater than a threshold, the point needs to be supported.)
Regarding claim 17, Ho meets the claimed, The method of claim 16 wherein at each iteration of the determination of the set of 15support lines, support lines are interrupted or terminated to prevent the density from exceeding a maximum threshold density value (Ho [0114] and [0118] describe removing or combining adjacent supports when the overlapping ratio between the slices exceeds ½ .)
Regarding claim 18, Ho meets the claimed, The method of claim 17 wherein each slice comprises at least one reference point and a set of one or more reference points is removed in order to terminate a 20support line and decrease the density below a threshold maximum density (Ho [0118] describes supports 84 and 86 were combined which removed the reference points at the end of slices 710, 712, and 714, see Figure 15.)
Regarding claim 19, Ho meets the claimed, The method of claim 16 wherein, the distance between the adjacent points is divided in half and a new point is put at that 25midpoint between the support lines (Ho [0056] describes adding a support structure in when the required overlapping ratio is below the minimum, Figure 14 shows that support 80 is added in halfway between one end point of object slice 700 and the opposite end of object slice 702.) 
Ho describes adding new structures but does not describe this is the result of a density determination and does not meet the claimed, at each iteration of the determination of the set of support lines the density is below a minimum threshold density,
Lefebvre meets the claimed, at each iteration of the determination of the set of support lines, the density is below a minimum threshold density, (Lefebvre [0021] and [0088]-[0089] describe the distance between the determined points is compared to a threshold distance.)
It would have been obvious to a person of ordinary skill in the art to combine the process of adding additional support structures midway between points as described in Ho with the density determination as described in Lefebvre in order to ensure the structure is supported during printing, see Lefebvre [0091].
Regarding claim 20, Ho meets the claimed, The method of claim 19 wherein each slice comprises at least one reference point and a set of one or more reference points are added to a slice to increase the density above a minimum threshold density (Ho Figure 14 also shows the support structures extend from an end point on one object slice to the end of the other object slice where the end points are reference points, when a slice is added it would have the reference points also.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150066178, see [0037]-[0047]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            
/XIAO S ZHAO/            Supervisory Patent Examiner, Art Unit 1744